Title: To Thomas Jefferson from James Pemberton, 22 November 1808
From: Pemberton, James
To: Jefferson, Thomas


                  
                     Respectable Friend 
                     
                     Philada 22d. 11h mon. 1808.
                  
                  I hope thou duly received my letter of 22d 7 mon. last covering a Copy of the Second Report to the African Institution in London which was forwd. ⅌ Post. This is intended to convey to thee one Copy of Clarkson’s History of the Slaves Trade &ca. agreeably to thy directions which I esteem an interesting Compilation and expect it will meet the Presidents approbation when leisure will permit his perusal of it; I have also the satisfaction to inform him that, the workmanship of the Book is altogether American manufacture performed in this State from the Type to it’s completion—
                  I directed the binding to be superior to the common run, but the workman has exceeded in adorning it more than thou may approve, and thereby the price is enhanced to four dollars which please attend to as thy leisure will permit—
                  I am Respectfully Thy real friend—
                  
                     Jams. Pemberton 
                     
                  
                  
                     24th—The Books go ⅌ Post of tomorrow no confidential private conveyance presenting to my enquires—
                  
               